Citation Nr: 0817193	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability, to include as secondary to a service-connected 
right foot disability.

2.  Entitlement to service connection for a thyroid 
disability, to include as secondary to in-service exposure to 
chemicals.

3.  Entitlement to service connection for a left eye 
disability, to include as secondary to a thyroid disability.

4.  Entitlement to service connection for Arnold-Chiari 
Syndrome, to include as secondary to a thyroid disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to October 
1985 and July 1987 to July 1990.  She has also had unverified 
periods of active duty and active duty for training in the 
Missouri Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
The veteran asserts that service connection is warranted for 
a left foot disability, to include as secondary to a service-
connected right foot disability.  The record reflects that 
the veteran has a current left foot disability that has been 
diagnosed as metatarsalgia, Morton's neuroma left 3rd 
intermetatarsal space.  However, although the record 
demonstrates that the veteran is service connected for a 
right foot disability, the record does not demonstrate that 
she has been afforded a VA examination to determine if her 
current left foot disability is caused or aggravated by her 
service-connected right foot disability.  The Board finds 
that such an opinion is necessary to fairly adjudicate the 
veteran's claim.

The veteran asserts that service connection is warranted for 
a thyroid disability that is secondary to exposure to 
chemicals, and/or stress, in service.  She indicated her 
belief that weight loss in service was an initial 
manifestation of her thyroid disability.  (See transcript of 
March 2008 Travel Board hearing.)  The record reflects that 
the veteran has been diagnosed with, and treated for a 
thyroid disability, including Grave's Hyperthyroidism, since 
at least 1995.  According to the veteran during her March 
2008 Travel Board hearing, she was exposed to and used 
different kinds of chemicals to perform different kinds of 
drug testings when she worked in a lab in Hawaii between 1981 
and 1985. (Transcript (T.) at page (pg.) 14-15).  However, 
she did not specify the chemical(s) to which she was exposed, 
nor the manner in which she was exposed.  

The veteran's DD Form 214 from her first period of service 
from 1977 to 1985 reflects that her primary occupational 
specialty was that of a medical laboratory specialist and 
that she held that position for seven years and ten months.  
Her DD Form 214 from her second period of service from 1987 
to 1990 also reflects that she served as a medical laboratory 
specialist for one year and eleven months.  Further, the 
record contains a "letter of recommendation" dated August 
26, 1985, signed by the Chief, Forensic Drug Testing 
Laboratory, at Tripler Army Medical Center, in which it was 
reported that the veteran had worked in the Tripler Army 
Medical Center, Forensic Drug Testing Laboratory from January 
1981 through August 1985 as a Medical Laboratory Specialist.  
It was noted that she worked in the Radioimmunoassay (RIA) 
Section and the Extraction Section during her assignment to 
the laboratory.  It was further stated that in RIA she was 
responsible for the complete analysis of batches with 400 to 
500 specimens for testing, and that in Extraction, she 
performed multi-step chemical extractions and alkylation 
reactions in preparing specimens for analysis by gas 
chromatography with flame ionization or mass spectral 
detection.  The veteran's service personnel records do not 
document that her duties as a medical laboratory specialist 
included direct or indirect contact exposure to any specific 
chemicals.  An attempt to obtain verification of direct or 
indirect contact exposure to any specific chemicals in 
service would be useful to adjudication of the appeal.  

Further, the record does not demonstrate that the veteran has 
been afforded a VA examination to determine the etiology of 
her current thyroid disability, and to obtain an opinion as 
to whether or not it is etiologically related to any symptoms 
documented in the service medical records, to include weight 
loss, if any, or any confirmed direct or indirect contact 
exposure to any specific chemicals in service as a medical 
laboratory specialist.  The Board finds that such would be 
useful to fairly adjudicate the veteran's claim.

With respect to the veteran's claims for entitlement to 
service connection for a left eye disability and Arnold-
Chiari Syndrome, as secondary to a thyroid disability, the 
record reflects that the veteran has current left eye 
disability and Arnold-Chiari Syndrome.  However, the record 
does not demonstrate that the veteran has been afforded VA 
examination to determine the nature and etiology of such 
conditions, including whether they are related to the 
veteran's thyroid disability.  The Board finds that such an 
opinion is necessary in order to fairly adjudicate the 
veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claims for service 
connection for a left foot disability, to 
include as secondary to a service-
connected right foot disability, 
entitlement to service connection for a 
thyroid disability, entitlement to 
service connection for a left eye 
disability, to include as secondary to a 
thyroid disability, and entitlement to 
service connection for Arnold-Chiari 
Syndrome, to include as secondary to a 
thyroid disability, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in her possession pertinent to 
her appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned in the event of 
the award of the benefits sought.
	
2.  Contact the veteran and request that 
she specify/identify the chemicals and/or 
drugs to which she had direct or indirect 
contact exposure in service, including as 
a medical laboratory specialist, and the 
exact manner in which such exposure 
occurred.  Also request that the veteran 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom she has received treatment for 
a left foot disability, a thyroid 
disability, a left eye disability, and 
Arnold-Chiari Syndrome since service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  Forward all information provided by 
the veteran as to her direct or indirect 
contact exposure to chemicals and/or 
drugs in service, as appropriate, to the 
U.S. Army Joint Services Records Research 
Center (JSRRC), and/or to the Chief of 
the Forensic Drug Testing Laboratory at 
Tripler Army Medical Center, and request 
verification of such chemical exposure, 
including as a Medical Laboratory 
Specialist.

4.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of any current thyroid 
disability, including Graves' 
Hyperthyroidism.  All necessary tests 
should be performed.  The examiner should 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran's current thyroid 
disability is etiologically related to 
any verified chemical exposure in 
service, including while performing her 
duties as a medical laboratory 
specialist, including drug testing, or 
any other incident of her service.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current left foot disability, 
including metatarsalgia, Morton's neuroma 
left 3rd intermetatarsal space.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion as to whether it is at least 
as likely as not that the veteran has a 
current left foot disability that is 
caused or aggravated by the veteran's 
service-connected right foot disability, 
or any incident of the veteran's service.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

6.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) to determine the nature and 
etiology of her current left eye 
disability and her Arnold-Chiari 
Syndrome.  All necessary tests should be 
performed.  The examiner(s) should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran's current left eye 
disability and Arnold- Chiari Syndrome is 
caused or aggravated by the veteran's 
thyroid disability, or any incident of 
the veteran's service.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

7.  Thereafter, the RO should adjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the RO should 
issue the veteran and her representative 
a supplemental statement of the case and 
afford the veteran the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



